Per Curiam,
This appeal from the decree of the orphans’ court distributing balance in hands of the surviving trustee under the will of Anthony F. Snyder, deceased, is closely allied to and was argued with the appeal of same parties from the decree of said court distributing balance in hands of the surviving executor of the will of said Anthony F. Snyder, No. 472, January term, 1896, ante, p. 70, in which an opinion has just been filed.
' For reasons given in the clear and convincing opinion of the orphans’ court the decree in this case- is affirmed and the appeal dismissed at appellants’ costs.